24 A.3d 777 (2011)
207 N.J. 343
In the Matter of Douglas J. DEL TUFO, an Attorney at Law (Attorney No. XXXXXXXXX).
M-1773 September Term 2010, D-124 September Term 2010, 068553.
Supreme Court of New Jersey.
August 12, 2011.

ORDER
The Supreme Court on June 20, 2011, having ordered that DOUGLAS J. DEL TUFO of MINE HILL, who was admitted to the bar of this State in 1997, be temporarily suspended from the practice of law pursuant to Rule 1:20-15(k), effective July 20, 2011, for failure to satisfy the award of the District X Fee Arbitration Committee in District Docket No. X-2010-101F, and to pay a sanction of $500 to the Disciplinary Oversight Committee;
And DOUGLAS J. DEL TUFO now having satisfied the fee arbitration award and having paid the $500 sanction to the Disciplinary Oversight Committee;
And good cause appearing;
It is ORDERED that DOUGLAS J. DEL TUFO is reinstated to the practice of law, effective immediately.